Name: Commission Regulation (EEC) No 2208/92 of 31 July 1992 fixing the amount of aid for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 8 . 92 Official Journal of the European Communities No L 218/41 COMMISSION REGULATION (EEC) No 2208/92 of 31 July 1992 fixing the amount of aid for peas, field beans and sweet lupins Whereas, since there are no valid activating threshold or guide prices for the 1992/93 marketing year for peas, field beans and sweet lupins, the amount of the subsidy in the case of advance fixing for this marketing year for peas, field beans and sweet lupins has only been calculated provisionally on the basis of the proposals of the Commission to the Council of the prices and connected measures valid for the 1992/93 marketing year ; whereas that amount must be applied provisionally only and will have to be confirmed or replaced when the prices and related measures for the 1992/93 marketing year are known, and notably those concerning the application of the guaranteed maximum quantities ; Whereas, owing to the lack of the adjustment in the rate of aid resulting from the maximum guaranteed quantity arrangements for the 1992/93 marketing year, the amount of the aid for this marketing year has only been able to be calculated provisionally on the basis of the abatement applicable for the 1991 /92 marketing year ; whereas this amount should, therefore, only be applied provisionally and should be confirmed or replaced once the conse ­ quences of the maximum guaranteed quantity arrange ­ ments are known ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 1750/92 (2), and in particular Article 3 (6) (a) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 1734/92 (4), and in particular Article 26a (7) thereof, Whereas, as provided for in Article 3 (1 ) of Regulation (EEC) No 1431 /82, aid is granted for peas, field beans and sweet lupins harvested in the Community and used in the manufacture of feedingstuffs where the world market price of soya cake is lower than the activating price ; whereas this aid is equal to a proportion of the difference between these prices ; whereas this proportion of the price difference was fixed in Article 3a of Council Regulation (EEC) No 2036/82 (*), as last amended by Regulation (EEC) No 2206/90 ( «) ; Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community where the world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas the threshold price activating the aid for peas, field beans and sweet lupins for the 1992/93 marketing year was fixed by Council Regulation (EEC) No 1751 /92 f); whereas, as provided for in Article 2a of Regulation (EEC) No 1431 /82, the activating price for the aid for peas, field beans and sweet lupins is increased monthly as from the beginning of the third month of the marketing year ; whereas the amount of the monthly increases in the threshold price was fixed by Council Regulation (EEC) No 1752/92 (8); Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1991 /92 year, has been fixed by Commission Regulation (EEC) No 2607/91 (9) ; Whereas, pursuant to Article 4 of Regulation (EEC) No 1431 /82, the world market price for soya cake must be determined on the basis of the most favourable purchase possibilities, excepting offers and quotations which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers on the world market and of the prices quoted on exchanges that are important for international trade ; Whereas, pursuant to Article 1 of Commission Regulation (EEC) No 2049/82 (l0), as last amended by Regulation (EEC) No 1238/87 ("), the price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 1 (2) of Council Regulation (EEC) No 1464/86 (12) delivered to Rotterdam ; whereas the neces ­ sary adjustments, notably those referred to in Article 2 of Regulation (EEC) No 2049/82, must be made for offers and quotations not of the type referred to above ; (') OJ No L 162, 12. 6. 1982, p. 28 . 0 OJ No L 180, 1 . 7. 1992, p. 17. (3) OJ No L 342, 19. 12. 1985, p. 1 . 0 OJ No L 179, 30. 6. 1992, p. 120. 0 OJ No L 219, 28. 7. 1982, p. 1 . ( «) OJ No L 201 , 31 . 7. 1990, p. 11 . f) OJ No L 180, 1 . 7. 1992, p. 18 . O OJ No L 180, 1 . 7. 1992, p. 20 . O OJ No L 243, 31 . 8 . 1991 , p. 55. H OJ No L 219, 28. 7. 1982, p . 36. (") OJ No L 117, 5. 5 . 1987, p. 9 . H OJ No L 133, 21 . 5 . 1986, p. 21 . No L 218/42 Official Journal of the European Communities 1 . 8 . 92 Article 3 of Regulation (EEC) No 1431 /82 shall be weighted by the differential amount referred to in Article 12a of Regulation (EEC) No 2036/82 and then converted into the final aid in the currency of the Member State in which the products are harvested using the agricultural conversion rate of that Member State, HAS ADOPTED THIS REGULATION : Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the correcting factor provided for in Article 6 ( 1 ) of Council Regulation (EEC) No 1676/85 ('), as last amended by Regulation (EEC) No 2205/90 (2),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas pursuant to Articles 121 (2) and 307 (2) of te Act of Accession the amount of the aid for products harvested and processed in either of these Member States should be reduced by the customs duty charged on importation of products from third countries ; Whereas the world market price for peas and field beans and the amount of aid referred to in Article 3 (2) of Regu ­ lation (EEC) No 1431 /82 were fixed by Commission Regulation (EEC) No 1899/91 (3) ; whereas in terms of Article 2a of Regulation (EEC) No 1431 /82 the guide price is increased monthly as from the beginning of the third month of the marketing year ; Whereas, pursuant to Article 26a of Regulation (EEC) No 3540/85, the gross aid expressed in ecus that results from Article 1 1 . The amounts of aid provided for in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82 is indicated in the Annexes hereto. 2. However, the amount of the subsidy for the 1992/93 marketing year for peas, field beans and sweet lupins will be confirmed or replaced as from 1 August 1992 to take into account the effects of the application of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 1 August 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 1 . O OJ No L 201 , 31 . 7. 1990, p. 9 . (3) OJ No L 169, 29. 6. 1991 , p. 29 . 1 . 8 . 92 Official Journal of the European Communities No L 218/43 ANNEX I Gross aid Products intended for human consumption : (ECU per 100 kg) Current 8 (') 1st period 9 (') 2nd period io o 3rd period 110 4th period 120 5th period K') 6th period 20 Peas used :  in Spain 8,162 8,320 8,478 8,636 8,794 8,952 9,110  in Portugal 8,170 8,328 8,486 8,644 8,802 8,960 9,118  in antother Member State 8,230 8,388 8,546 8,704 8,862 9,020 9,178 Field beans used :  in Spain 8,230 8,388 8,546 8,704 8,862 9,020 9,178  in Portugal 8,170 8,328 8,486 8,644 8,802 8,960 9,118  in another Member State 8,230 8,388 8,546 8,704 8,862 9,020 9,178 Products used in animal feed : (ECU per 100 kg) Current 8 0 1st period 9 0 2nd period io o 3rd period 110 4th period 120 5th period l (') 6th period 20 A. Peas used :  in Spain 9,253 9,410 9,511 9,668 9,826 9,897 10,055  in Portugal 9,290 9,447 9,548 9,706 9,863 9,936 10,093  in another Member State 9,290 9,447 9,548 9,706 9,863 9,936 10,093 B. Field beans used :  in Spain 9,253 9,410 9,511 9,668 9,826 9,897 10,055  in Portugal 9,290 9,447 9,548 9,706 9,863 9,936 10,093  in another Member State 9,290 9,447 9,548 9,706 9,863 9,936 10,093 C. Sweet lupins harvested in Spain and used :  in Spain 12,425 12,425 12,349 12,349 12,349 12,235 12,235  in Portugal 12,475 12,475 12,399 12,399 12,399 12,286 12,286  in another Member State 12,475 12,475 12,399 12,399 12,399 12,286 12,286 D. Sweet lupins harvested in another Member State and used :  in Spain 12,425 12,425 12,349 12,349 12,349 12,235 12,235  in Portugal 12,475 12,475 12,399 12,399 12,399 12,286 12,286  in another Member State 12,475 12,475 12,399 12,399 12,399 12,286 12,286 No L 218/44 Official Journal of the European Communities 1 . 8 . 92 ANNEX II Final aid Products intended for human consumption : (in national currency per 100 kg) Current 8 (') 1st period 9 (') 2nd period ioo 3rd period 110 4th period 12 (&gt;) 5th period l (') 6th period 2 0 Products harvested in :  BLEU (Bfrs/Lfrs) 399,62 407,29 414,96 422,63 430,31 437,98 445,65  Denmark (Dkr) 73,90 7532 76,74 78,16 79,58 81,00 82,42  Federal Republic of Germany (DM) 19,37 19,75 20,12 20,49 20,86 21,23 ' 21,61  Greece (Dr) 2 260,03 2 303,42 2 346,81 2 390,20 2 433,58 2 476,97 2 520,36  Spain (Pta) 1 238,13 1 261,90 1 285,67 1 309,44 1 333,21 1 356,98 1 380,75  France (FF) 64,98 66,23 67,48 68,72 69,97 71,22 72,47  Ireland ( £ Irl) 7,232 7,371 7,510 7,649 7,788 7,927 8,065  Italy (Lit) 14 497 14 775 15 053 15 332 15 610 15 888 16 167  Netherlands (Fl) 21,83 22,25 22,67 23,09 23,51 23,93 24,35  Portugal (Esc) 1 697,91 1 730,50 1 763,10 1 795,70 1 828,29 1 860,89 1 893,49  United Kingdom ( £) 6,546 6,672 6,798 6,923 7,049 7,175 7,300 Amounts to be deducted in the case of :  Peas used in Spain (Pta): 10,23,  Peas, and field beans used in Portugal (Esc): 12,38. ANNEX III Partial aids Peas intended for animal feed : (in national currency per 100 kg) I Current8 0 1st period9 0 2nd periodioo 3rd period110 4th period12 (') 5th periodl (') 6th period2 (') Products harvested in :  BLEU (Bfrs/Lfrs) 451,09 458,71 463,62 471,29 478,91 482,46 490,08  Denmark (Dkr) 83,42 84,83 85,74 87,16 88,57 89,22 90,63  Federal Republic of Germany (DM) 21,87 22,24 22,48 22,85 23,22 23,39 23,76  Greece (Dr) 2 551,12 2 594,23 2 621,97 2 665,35 2 708,47 2 728,52 2 771,63  Spain (Pta) 1 397,60 1 421,22 1 436,41 1 460,18 1 483,80 1 494,78 1 518,40  France (FF) 73,35 74,59 75,39 76,63 77,87 78,45 79,69  Ireland ( £ Irl) 8,164 8302 8,391 8,529 8,667 8,732 8,869  Italy (Lit) 16 364 16 640 16818 17 097 17 373 17 502 17 778  Netherlands (Fl) 24,64 25,06 25,33 25,75 26,16 26,36 26,77  Portugal (Esc) 1 916,59 1 948,98 1 969,82 2 002,42 2 034,81 2 049,87 2 082,26  United Kingdom ( £) 7,389 7,514 7,595 7,720 7,845 7,903 8,028 Amounts to be deducted in the case of use :  Spain (Pta) 5,57 5,57 5,57 5,72 5,57 5,87 5,72  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 1 . 8 . 92 Official Journal of the European Communities No L 218/45 ANNEX IV Corrective amount to be added to die amounts in Annex III (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in : .  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Denmark (Dkr) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Federal Republic of Germany (DM) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Greece (Dr) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  France (FF) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Ireland ( £ Irl) 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000  Italy (Lit) 0 0 0 0 0 0 0 0 0 0 0  Netherlands (Fl) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  United Kingdom ( £) 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 ANNEX k. Partial aids Field beans intended for animal feed : (in national currency per 100 kg) Current 8 (') 1st period 9 (') 2nd period io o 3rd period 11 (') 4th period 12 (') 5th period 10 6th period 2 0 Products harvested in :  BLEU (Bfrs/Lfrs) 451,09 458,71 463,62 471,29 478,91 482,46 490,08  Denmark (Dkr) 83,42 84,83 85,74 87,16 88,57 89,22 90,63  Federal Republic of Germany (DM) 21,87 22,24 22,48 22,85 23,22 23,39 23,76  Greece (Dr) 2 551,12 2 594,23 2 621,97 2 665,35 2 708,47 2 728,52 2 771,63  Spain (Pta) 1 397,60 1 421,22 1 436,41 1 460,18 1 483,80 1 494,78 1 518,40  France (FF) 73,35 74,59 7539 76,63 77,87 78,45 79,69  Ireland ( £ Irl) 8,164 8,302 8,391 8,529 8,667 8,732 8,869  Italy (Lit) 16 364 16 640 16818 17 097 17 373 17 502 17 778  Netherlands (Fl) 24,64 25,06 25,33 25,75 26,16 26,36 26,77  Portugal (Esc) 1 916,59 1 948,98 1 969,82 2 002,42 2 034,81 2 049,87 2 082^6  United Kingdom ( £) 7,389 7,514 7,595 7,720 7,845 7,903 8,028 Amounts to be deducted in the case of use :  Spain (Pta) 5,57 5,57 5,57 5,72 5,57 5,87 5,72  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 No L 218/46 Official Journal of the European Communities 1 . 8 . 92 ANNEX VI Corrective amount to be added to the Amounts in Annex V (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Denmark (Dkr) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Federal Republic of Germany (DM) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Greece (Dr) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  France (FF) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Ireland ( £ Irl) 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000  Italy (Lit) 0 0 0 0 0 0 0 0 0 0 0  Netherlands (Fl) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  United Kingdom ( £) 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 ANNEX VII Partial aid Sweet lupins intended for use in animal feed : (in national currency per 100 kg) Current 8 (-) 1st period 9 0) 2nd period 10 (') 3rd period "(') 4th period 12 (') 5th period l (') 6th period 2 0 Products harvested in :  BLEU (Bfrs/Lfrs) . 605,74 605,74 602,05 602,05 602,05 596,56 596,56  Denmark (Dkr) 112,02 112,02 111,34 111,34 111,34 110,33 110,33  Federal Republic of Germany (DM) 29,37 29,37 29,19 29,19 29,19 28,92 28,92  Greece (Dr) 3 425,75 3 425,75 3 404,88 3 404,88 3 404,88 3 373,85 3 373,85  Spain (Pta) 1 876,75 1 876,75 1 865,32 1 865,32 1 865,32 1 848,32 1 848,32  France (FF) 98,50 98,50 97,90 97,90 97,90 97,01 97,01  Ireland ( £ Irl) 10,963 10,963 10,896 10,896 10,896 10,797 10,797  Italy (Lit) 21 974 21 974 21 840 21 840 21 840 21 641 21 641  Netherlands (Fl) 33,09 33,09 32,89 32,89 32,89 32,59 32,59  Portugal (Esc) 2 573,68 2 573,68 2 558,00 2 558,00 2 558,00 2 534,69 2 534,69  United Kingdom ( £) 9,923 9,923 9,862 9,862 9,862 9,773 9,773 Amounts to be deducted in the case of use in :  Spain (Pta) 7,52 7,52 7,52 7,52 7,52 7,67 7,67  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 1 . 8 . 92 Official Journal of the European Communities No L 218/47 ANNEX VIII Corrective amount to be added to amounts in Annex VII (in national currency per 100 kg) Use of products : BLEU DK DE EL ES FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Denmark (Dkr) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Federal Republic of Germany (DM) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Greece (Dr) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  France (FF) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Ireland ( £ Irl) 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000  Italy (Lit) 0 0 0 0 0 0 0 0 0 0 0  Netherlands (Fl) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  United Kingdom ( £) 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 ANNEX IX Exchange rate of the ecu to be used BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,4032 7,84195 2,05586 249,150 130,552 6,89509 0,767417 1 538,24 2,31643 172,969 0,696904 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1992/93 marketing year.